Opinion issued August 12, 2014




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-12-00720-CR
                           ———————————
                  EDWIN ANDERSON RIVERA, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                     On Appeal from 174th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1240582


                         MEMORANDUM OPINION

      A jury convicted appellant, Edwin Anderson Rivera, of the offense of

murder and assessed punishment at confinement for 40 years. See TEX. PENAL

CODE ANN. § 19.02(b) (Vernon 2011). Appellant timely filed a notice of appeal.
         Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief, stating that the record presents no reversible error and

that, therefore, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967). Counsel’s brief meets the Anders requirements by presenting a

professional evaluation of the record. See id.; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978). Counsel discusses the evidence adduced at trial,

supplies references to the record, and provides citation to legal authority. Counsel

indicates that he has thoroughly reviewed the record and that he is unable to

advance any grounds of error that warrant reversal. See Anders, 386 U.S. at 744,

87 S. Ct. at 1400; In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008);

Mitchell v. State, 193 S.W.3d 153, 154 (Tex. App.—Houston [1st Dist.] 2006, no

pet.).

         Counsel’s brief reflects that he delivered a copy of the brief and the appellate

record to appellant, and informed him of his right to examine the appellate record

and file a response. See Schulman, 252 S.W.3d at 408; see also Kelly v. State, No.

PD–0702–13, --- S.W.3d ----, 2014 WL 2865901, at *3–4 (Tex. Crim. App. June

25, 2014).

         We have independently reviewed counsel’s brief and the entire record. We

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386



                                             2
U.S. at 744, 87 S. Ct. at 1400; Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim.

App. 2009) (considering whether there are “arguable grounds” for review); Bledsoe

v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (emphasizing that reviewing

court—and not counsel—determines, after full examination of proceedings,

whether the appeal is wholly frivolous); Mitchell, 193 S.W.3d at 155. An appellant

may challenge a holding that there are no arguable grounds for appeal by filing a

petition for discretionary review in the Court of Criminal Appeals. See Bledsoe,

178 S.W.3d 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw. 1 Attorney Don Cantrell must immediately send the notice required by

Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the

Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.
      App. 2005).

                                           3